— In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Queens County (Kunzeman, J.), dated March 11,1982, which is in favor of the plaintiffs and against it, upon a jury verdict, in the principal sum of $285,000. Judgment affirmed, with costs. On November 6,1975, while pulling into a bus stop in Queens, a bus owned by Green Bus Lines ran over what appeared to be a white half-gallon plastic bleach bottle. As the bottle was crushed by the bus wheel, its acid contents splashed the plaintiffs Fanny and Kathleen Bahan who were waiting to board, causing them severe injuries. The incident occurred shortly before noon on a clear dry day, the bus was proceeding at about five miles per hour while entering the bus stop and the bus driver’s vision was unobstructed. The jury found in favor of the plaintiffs on the issue of liability and awarded $250,000 to Fanny Bahan, $30,000 to Kathleen Bahan and $5,000 to Raymond Bahan on his derivative claims. On appeal defendant Green Bus Lines asserts that it was unforeseeable as a matter of law that running over a plastic container might injure persons waiting for the bus to arrive. We disagree. It is axiomatic that whether a breach of duty has occurred depends upon whether the resulting injury was a reasonably foreseeable consequence of the defendant’s conduct (Danielenko v Kinney Rent A Car, 57 NY2d 198; Prosser, Torts [4th ed], § 43). To establish foreseeability, plaintiffs need not demonstrate, however, that the precise manner in which the accident occurred or the extent of the injuries was foreseeable (Derdiarian v Felix Constr. Corp., 51 NY2d 308; Restatement, Torts 2d, § 435, subd [2]). Given the unique inquiry in each case and considering that what is foreseeable may be subject to varying inferences, the issue is generally for the fact finder to resolve (Derdiarian v Felix Constr. Corp., supra, p 315; Monell v City of New York, 84 AD2d 717). On this record the jury was entitled to find that it was foreseeable that the crushing of a white plastic bottle lying in front of a bus stop might spray bleach or other dangerous materials and cause injury to those waiting at the bus stop (see Payne v City of New York, 277 NY 393; Miller v Gonzalez, 9 Mise 2d 190). Indeed, the bottle' could have exploded or even been hurtled against the bystanders; instead it burst and splashed them. Under the circumstances the foreseeability of what occurred was for the trier of fact and we cannot say as a matter of law that bus drivers may with impunity drive over bottles in the street no matter who is standing or walking nearby. Mollen, P. J., Damiani, Lazer and Boyers, JJ., concur.